DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-13) in the reply filed on 6/28/2022 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neufingerl (N) (US6,363,586), in view of Mack et al (M) (US4,208,979). 
Regarding claim 1, Neufingerl (N) teaches a container arrangement comprising a first container (Neufingerl, Fig. 2 at 6) for storing a first automated storage and retrieval system (where the container is capable of storing such), wherein the first container comprises a first container frame (Neufingerl Fig. 4 at 4 and 12) defining a first connection face (perimeter frame of connected container; Neufingerl Fig. 4 at 4 and 12); a second container (Neufingerl, Fig. 2 at 6) for storing a second automated storage and retrieval system (where the container is capable of storing such), wherein the second container (Neufingerl, Fig. 2 at 6) comprises a second container frame (4 and 6) defining a second connection face (4 and 6); and a coupling arrangement (16 and 18) for connecting and aligning the first and second container ( Fig. 4) side-by-side, with the first connection face of the first container aligned with the second connection face of the second container (Fig. 4), wherein at least a portion (4) of the first container frame at the first connection face and at least a portion (4) of the second container frame at the second connection face comprise connection features (28) comprising holes (28) configured to interface with the coupling arrangement comprising a connecting rod (16), wherein the connecting rod (16) is received within the holes (28) to align and connect the first and second containers  forming a tight-fit friction connection.  Neufingerl DIFFERS in that it does not disclose the rods and holes are pin and holes connections.  Attention, however, is directed to Mack which teaches a pin and hole connection can be made on a frame (Mack, Fig 1 at the connection pin arrows).  Therefore, it would have been obvious, to one of ordinary skill within the art, at the time the invention was made, to modify Neufingerl, in view of Mark, by employing such a connection, in order to employ an alternative durable connection that is useful for its ease of connection.  
Regarding claim 2, wherein the coupling arrangement is configured to releasably connect the first and the second containers (Neufingerl, Fig. 4), such that the first and second containers can be separated from each other when needed (Mark, column 3, lines 16-21).
Regarding claim 3, wherein the first container frame has a substantially rectangular cuboid shape (Neufingerl, Figs. 2-5) and comprises a first base panel (Neufingerl, Figs. 2-5), and the second container frame (Neufingerl, Figs. 2-5) has a substantially rectangular cuboid shape (Neufingerl, Figs. 2-5) and comprises a second base panel (Neufingerl, Figs. 2-5), and wherein the connection features are located along the first base panel (Neufingerl, Figs. 2-5) at the first connection face, and along the second base panel (Neufingerl, Figs. 2-5) at the second connection face.
Regarding claim 4, wherein the first container frame (Neufingerl, Figs. 2-5) has a substantially rectangular cuboid shape (Neufingerl, Figs. 2-5) and comprises a first top panel (Neufingerl, Figs. 2-5), and the second container frame (Neufingerl, Figs. 2-5) has a substantially rectangular cuboid shape (Neufingerl, Figs. 2-5) and comprises a second top panel (Neufingerl, Figs. 2-5), and wherein the connection features are located along the first top panel (Neufingerl, Figs. 2-5) at the first connection face, and along the second top panel (Neufingerl, Figs. 2-5) at the second connection face.
Regarding claim 5, wherein the first (Neufingerl, Figs. 2-5) has a substantially rectangular cuboid shape (Neufingerl, Figs. 2-5) and comprises a first plurality of vertically extending profiles (Neufingerl, Figs. 2-5) and the second container frame (Neufingerl, Figs. 2-5) has a substantially rectangular cuboid shape and comprises a second plurality of vertically extending profiles (Neufingerl, Figs. 2-5), and wherein the connection features are located along two of the first plurality of vertically extending profiles (Neufingerl, Figs. 2-5) at the first connection face, and along two of the second plurality of vertically extending profiles (Neufingerl, Figs. 2-5) at the second connection face.
Regarding claim 6, wherein the holes (M, Figs. 2-5) have a funnel shape (M, where hole member 38 and 36 produce a funnel shape) and the connecting pin (M, Fig. 6) is configured to match at least the smallest diameter of the funnel shaped holes creating the tight fit friction connection (where the pin has a funnel shape).
Regarding claim 7, wherein the connecting pin (Mark Fig. 1) has a smaller cross-section at its ends than at its midpoint, such that the cross-section of the connecting pin expands from the ends towards the midpoint of the connecting pin (Mark Fig. 1).
Regarding claim 9, wherein the connecting pin (Mark, Fig. 1).
Regarding claim 11, the first container comprises two side panels (N, Fig. 4) each arranged between two adjacent vertically extending profiles.
Regarding claim 12, wherein the second container comprises two side panels (N, Fig. 4) each arranged between two adjacent vertically extending profiles (N, Fig. 4).
Regarding claim 13, wherein the arrangement comprises at least three containers removably connected adjacent to each other (N, Fig. 1).
Allowable Subject Matter
Claims 8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736